       Case 17-00683-ELG             Doc 72    Filed 06/24/21 Entered 06/24/21 11:33:13          Desc Main
                                              Document      Page 1 of 2
The order below is hereby signed.

Signed: June 24 2021




                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF COLUMBIA

            In Re:                                        |
                                                          |
                  James V. McLaughlin                     |     Case No. 17-00683-ELG
                                                          |     Chapter 13
                           Debtor(s)                      |

                ORDER REDUCING THE ARREARS CLAIM OF SELENE FINANCE LP
                WITHDRAWING BALANCE OF SAID CLAIM AND SETTING DATE FOR
                    FILING AN AMENDED UNSECURED DEFICIENCY CLAIM

                   Upon consideration of the Trustee’s Motion to reduce the secured arrears claim of
            Selene Finance LP (Claimant), in the amount of $168,043.73 with an arrearage of
            $16,567.93 (the “Claim”), to the amount paid, and to deem the balance of the Claim
            withdrawn and to set date for filing an amended unsecured deficiency claim, including
            opportunity for Claimant to notify the Court of its foreclosure said did not occur, together
            with the court record herein, it is,

                    ORDERED, that the Trustee’s motion be and the same is hereby granted, and the
            arrears claim of Selene Finance LP filed on February 6, 2018 and amended on April 22,
            2020 in the amount of $168,043.73 with an arrearage of $16,567.93 is hereby reduced to
            the amount paid, and the balance of the secured claim is hereby withdrawn, thereby
            making Rule 3002.1 inapplicable, subject however to the right of the Claimant to file an
            amended proof of claim for any unsecured deficiency within 30 days after entry of this
            order, or within any court-authorized extension, or within the time set as a bar date if the
            case is or has been converted to another chapter.
Case 17-00683-ELG     Doc 72      Filed 06/24/21 Entered 06/24/21 11:33:13   Desc Main
                                 Document      Page 2 of 2



   I ASK FOR THIS:

   /s/ Rebecca A. Herr
   185 Admiral Cochrane Dr.
   Suite 240
   Annapolis, MD 21401
   Chapter 13 Trustee


   Cc

   Michael R. Murphey, Esq.
   1320 19th Street, NW
   Suite 202
   Washington, DC 20036
   Attorney for Debtor

   James V. McLaughlin
   1345 Shepherd Street, NW
   Washington, DC 20011
   Debtor

   Selene Finance LP
   9990 Richmond Ave
   Suite 400 South
   Houston, TX 77042
   Creditor’s Address on Claim

   Mark Meyer, Esq.
   4340 East West Highway
   Suite 600
   Bethesda, MD 20814
   Counsel for Selene Finance LP

   CSC-Lawyers Incorporating Service Company
   7 St. Paul Street
   Suite 820
   Baltimore, MD 21202
   Resident Agent

   Rebecca R. Herr
   185 Admiral Cochrane Dr.
   Suite 240
   Annapolis, MD 21401
   Chapter 13 Trustee
